Exhibit 10.1

 

Execution Copy

 







XBiotech Inc.

 

EQUITY DISTRIBUTION AGREEMENT

 

April 30, 2019

 

PIPER JAFFRAY & CO.

U.S. Bancorp Center

800 Nicollet Mall

Minneapolis, Minnesota 55402

 

Ladies and Gentlemen:

 

As further set forth in this agreement (this “Agreement”), XBiotech Inc., a
company incorporated under the laws of the Province of British Columbia (the
“Company”), proposes to issue and sell from time to time through Piper Jaffray &
Co. (the “Agent”), as sales agent, the Company’s common shares, no par value per
share (the “Common Stock”) (such shares of Common Stock to be sold pursuant to
this Agreement, the “Shares”), on terms set forth herein. Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitation set forth in Section 2 of this Agreement on the
number of Shares issued and sold under this Agreement shall be the sole
responsibility of the Company, and the Agent shall have no obligation in
connection with such compliance.

 

The Company hereby confirms its agreement with the Agent with respect to the
sale of the Shares.

 

1.       Representations and Warranties of the Company.

 

(a)       The Company represents and warrants to, and agrees with, the Agent
that as of the date of this Agreement, each Representation Date, each date on
which a Placement Notice (as defined in Section 2(a)(i) below) is given, and any
date on which Shares are sold hereunder as follows:

 

(i)       Registration Statement and Prospectus. The Company has filed or will
file, in accordance with the provisions of the Securities Act of 1933, as
amended, and the rules and regulations thereunder (collectively, the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3, including a base prospectus, relating to
certain securities, including the Common Stock, to be issued from time to time
by the Company, and which incorporates by reference documents that the Company
has filed or will file in accordance with the provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder
(collectively, the “Exchange Act”). The Company has prepared a prospectus
supplement to the base prospectus included as part of such registration
statement specifically relating to the Shares (the “Prospectus Supplement”). The
Company has furnished or, following the date that such registration statement is
declared effective, will furnish, to the Agent, for use by Agent, copies of the
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement, relating to the Shares. Except where the context
otherwise requires, such registration statement, as amended when it became or
becomes effective (the “Effective Time”), including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act (a “Rule 424(b)
Registration Statement”) or deemed to be a part of such registration statement
pursuant to Rule 430B or 462(b) of the Securities Act, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act,
together with any “issuer free writing prospectus,” as defined in Rule 433 under
the Securities Act (“Rule 433”), relating to the Shares, if any, that (i) is
required to be filed with the Commission by the Company or (ii) is exempt from
filing pursuant to Rule 433(d)(5)(i), in each case in the form filed or required
to be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant the Electronic Data Gathering Analysis and Retrieval system (“EDGAR”).

 



 

 

 

(ii)        Continuing Effectiveness of Registration Statement. The Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act. The Company has complied,
to the Commission’s satisfaction, with all requests of the Commission for
additional or supplemental information. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the knowledge of the Company, contemplated or threatened
by the Commission. The Company meets the requirements for use of Form S-3 under
the Securities Act. The sale of the Shares hereunder meets the requirements of
General Instruction I.B.1./I.B.6 of Form S-3.

 

(iii)       No Material Misstatements or Omissions. The Prospectus when filed
complied, and as amended or supplemented, if applicable, will comply in all
material respects with the Securities Act. Each of the Registration Statement,
any Rule 462(b) Registration Statement, the Prospectus and any post-effective
amendments or supplements thereto, at the time it became effective or its date,
as applicable, and as of each Settlement Date (as defined in Section 2(a)(vii)
below), complied in all material respects with the Securities Act, and as of
each effective date and each Settlement Date, did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Prospectus, as amended or supplemented, as of its date, did not and, as of
each Settlement Date, will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to the Agent furnished to the Company in writing by the Agent expressly
for use therein.

 



 

 

 

(iv)       Eligible Issuer. The Company is not an “ineligible issuer” (as
defined in Rule 405 under the Securities Act) as of the eligibility
determination date for purposes of Rules 164 and 433 under the Securities Act
with respect to the offering of the Shares contemplated by the Registration
Statement; the parties hereto agree and understand that the content of any and
all “road shows” (as defined in Rule 433 under the Securities Act) related to
the offering of the Shares contemplated hereby is solely the property of the
Company.

 

(v)       Emerging Growth Company. From the time of initial filing of the
Registration Statement to the Commission through the date hereof, the Company
has been and is an “emerging growth company,” as defined in Section 2(a) of the
Securities Act.

 

(vi)       Financial Statements. The historical financial statements (including
the related notes and supporting schedules) to be included or incorporated by
reference, in the Registration Statement, and the Prospectus comply as to form
in all material respects with the applicable requirements of Regulation S-X
under the Securities Act (“Regulation S-X”) and present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby at the dates and for the periods
indicated and have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods involved. All disclosures contained in the Registration
Statement and Prospectus regarding “non-GAAP financial measures” (as such term
is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K of the Securities
Act, to the extent applicable. There are no financial statements (historical or
pro forma) that are required to be included in the Registration Statement or the
Prospectus that are not so included as required. The interactive data in
eXtensible Business Reporting Language (“XBRL”) included or incorporated by
reference in the Registration Statement and the Prospectus fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(vii) No Off-Balance Sheet Transactions. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off-Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), and are required to be
described in the Prospectus, which have not been described as required.

 



 

 



 

(viii)       Auditor Independence. Ernst & Young LLP, who have certified certain
financial statements of the Company and its consolidated subsidiaries (the
“Subsidiaries”), and whose report appears in the Registration Statement and the
Prospectus, are independent public accountants as required by the Securities Act
and the Public Accounting Oversight Board.

 

(ix)       No Material Adverse Effect. The Company and each of its Subsidiaries
(a complete list of the Subsidiaries is included as Schedule 4 hereto) has been
duly organized, is validly existing as a corporation and is in good standing
under the laws of its respective jurisdiction of organization. The Company and
each of its Subsidiaries are, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
laws of each other jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on or affecting
the assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with the performance of this Agreement or the consummation of the
transactions contemplated hereby (a “Material Adverse Effect”). The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2018, as
amended by that certain Amendment No. 1 on Form 10-K/A, filed with the
Commission on March 15, 2019, except for subsidiaries that in the aggregate
would not constitute a “significant subsidiary” (as defined in Rule 405 under
the Securities Act). None of the Subsidiaries is a “significant subsidiary” (as
defined in Rule 405 under the Securities Act).

 

(x)       Capitalization. The Company has an authorized capitalization as set
forth in each of the Registration Statement and the Prospectus, and all of the
issued shares of the Company have been duly authorized and validly issued, are
fully paid and non-assessable, conform in all material respects to the
description thereof contained in the Registration Statement and the Prospectus
and were not issued in violation of any preemptive right, resale right, right of
first refusal or similar right. All of the Company’s options, warrants and other
rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued, and conform in all
material respects to the description thereof contained in the Registration
Statement and the Prospectus. All of the issued shares of capital stock or other
ownership interest of each Subsidiary have been duly authorized and validly
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except for such liens, encumbrances, equities or claims as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



 

 

 

(xi)       Due Authorization, Valid Issuance and Non-Assessiblity of Shares. The
Shares to be issued and sold by the Company to the Agent hereunder have been
duly authorized and, upon payment and delivery in accordance with this
Agreement, will be validly issued, fully paid and non-assessable, will conform
in all material respects to the description thereof contained in the
Registration Statement and the Prospectus, will be issued in compliance with
federal and state securities laws and will be free of statutory and contractual
preemptive rights, rights of first refusal and similar rights.

 

(xii)       Authority to Enter into this Agreement. The Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company.

 

(xiii)       Non-Contravention. The issue and sale of the Shares, the execution,
delivery and performance of this Agreement by the Company, the consummation of
the transactions contemplated hereby and the application of the proceeds from
the sale of the Shares as described under “Use of Proceeds” in the Registration
Statement and the Prospectus will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of the Company and its Subsidiaries, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, license, lease or other agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject; (ii) result in any violation of the
provisions of the articles of association, charter or by-laws (or similar
organizational documents) of the Company or any of its Subsidiaries; or
(iii) result in any violation of any statute or any judgment, order, decree,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii), for such
conflicts, breaches, violations, liens, charges, encumbrances or defaults that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(xiv)       No Consent or Approval Required. No consent, approval, authorization
or order of, or filing, registration or qualification with, any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties or assets is required for the
issue and sale of the Shares, the execution, delivery and performance of this
Agreement by the Company, the consummation of the transactions contemplated
hereby, the application of the proceeds from the sale of the Shares as described
under “Use of Proceeds” in the Registration Statement and the Prospectus, except
for (i) the registration of the Shares under the Securities Act; (ii) such
consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under the Exchange Act, and applicable state
or foreign securities laws and/or the bylaws and rules of the Financial Industry
Regulatory Authority (the “FINRA”) in connection with the sale of the Shares by
the Agent; and (iii) the inclusion of the Shares on the NASDAQ Global Market
(the “Exchange”).

 



 

 

 

(xv)       Internal Accounting Controls. The Company and each of its
Subsidiaries maintain internal accounting controls designed to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States, including, but
not limited to, internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of the Company’s financial statements in conformity with
generally accepted accounting principles in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences, and (v) the interactive data in XBRL included or incorporated
by reference in the Registration Statement and the Prospectus fairly present the
information called for in all material respects and are prepared in accordance
with the Commission’s rules and guidelines applicable thereto. Except as
disclosed in the Registration Statement or the Prospectus, as of the date of the
most recent balance sheet of the Company and its consolidated Subsidiaries
audited by Ernst & Young LLP, there were no material weaknesses in the Company’s
internal controls.

 

(xvi)       Disclosure Controls. The Company and each of its Subsidiaries
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the Exchange Act) designed to ensure that the information
required to be disclosed by the Company and its Subsidiaries in the reports they
file or submit under the Exchange Act is accumulated and communicated to
management of the Company and its Subsidiaries, including their respective
principal executive officers and principal financial officers, as appropriate,
to allow timely decisions regarding required disclosure to be made, and such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.

 

(xvii)       Critical Accounting Policies. The section entitled “Critical
Accounting Policies” incorporated by reference in the Registration Statement and
the Prospectus accurately describes in all material respects (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); (ii) the judgments and uncertainties affecting the
application of Critical Accounting Policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions, and an explanation thereof.

 



 

 

 

(xviii)       Sarbanes-Oxley Compliance. There is and has been no failure on the
part of the Company or, to the knowledge of the Company, any of the Company’s
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith that are applicable to the Company or its directors or
officers in their capacities as directors or officers of the Company.

 

(xix)       Exceptions. Except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the date of the latest audited
financial statements included in the Registration Statement and the Prospectus,
and, except as disclosed in the Registration Statement and the Prospectus,
neither the Company nor any of its Subsidiaries has (i) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, (ii) issued or granted any securities
(other than pursuant to employee benefit plans, qualified stock option plans or
other equity compensation plans or arrangements existing on the date hereof and
disclosed in the Registration Statement and the Prospectus (the “Specified
Equity Plans”)), (iii) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (iv) entered into any material transaction not in
the ordinary course of business, or (v) declared or paid any dividend on its
share capital; and since such date, except as disclosed in the Registration
Statement and the Prospectus, there has not been any change in the share
capital, long-term debt, net current assets or short-term debt of the Company or
any of its Subsidiaries or any adverse change, or any development involving a
prospective adverse change, in or affecting the condition (financial or
otherwise), results of operations, shareholders’ equity, properties, management,
business or prospects of the Company and its subsidiaries taken as a whole.

 

(xx)       Valid Title. The Company and each of its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, that are material to the business
of the Company, in each case free and clear of all liens, encumbrances and
defects, except such liens, encumbrances and defects as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its Subsidiaries. All
assets held under lease by the Company and its Subsidiaries, that are material
to the business of the Company, are held by them under valid, subsisting and
enforceable leases, with such exceptions as do not materially interfere with the
use made and proposed to be made of such assets by the Company and its
Subsidiaries.

 

(xxi)       Compliance with Healthcare Laws and Regulations. The Company and, to
the Company’s knowledge, its directors, officers, employees, and agents (in
their capacities as such) are, and at all times prior hereto have been, in
compliance in all material respects with, all health care laws and regulations
applicable to the Company or any of its product candidates or activities,
including development and testing of pharmaceutical products, kickbacks,
recordkeeping, documentation requirements, the hiring of employees (to the
extent governed by Health Care Laws), quality, safety, privacy, security,
licensure, accreditation or any other aspect of developing and testing health
care or pharmaceutical products (collectively, “Health Care Laws”). The Company
has not received any written notification, correspondence or any other written
or, to the Company’s knowledge, oral communication, including notification of
any pending or threatened claim, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any governmental authority,
including, without limitation, the United States Food and Drug Administration
(“FDA”), the Drug Enforcement Agency (“DEA”), the Centers for Medicare &
Medicaid Services, and the U.S. Department of Health and Human Services Office
of Inspector General, of potential or actual non-compliance by, or liability of,
the Company under any Health Care Laws. To the Company’s knowledge, there are no
facts or circumstances that would reasonably be expected to give rise to
liability of the Company under any Health Care Laws, except that would not
individually or in the aggregate have a Material Adverse Effect.

 



 

 

 

(xxii)       Intellectual Property. The Company and its Subsidiaries own or
possess the valid right to use all (i) patents, patent applications, trademarks,
trademark registrations, service marks, service mark registrations, Internet
domain name registrations, copyrights, copyright registrations, licenses, trade
secret rights (“Intellectual Property Rights”) and (ii) inventions, software,
works of authorships, trademarks, service marks, trade names, databases,
formulae, know how, Internet domain names and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary
confidential information, systems, or procedures) (collectively, “Intellectual
Property Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the Prospectus. The
Company and its Subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is still pending, by any other person to the rights of the
Company and its Subsidiaries with respect to any Intellectual Property Rights or
Intellectual Property Assets owned or used by the Company or its Subsidiaries.
The Company and its Subsidiaries’ respective businesses as now conducted do not
give rise to any material infringement of, any material misappropriation of, or
other material violation of, any valid and enforceable Intellectual Property
Rights of any other person. To the Company’s knowledge, all licenses for the use
of the Intellectual Property Rights described in the Prospectus are valid,
binding upon, and enforceable by or against the parties thereto in accordance
with their terms. The Company has complied in all material respects with, and is
not in breach nor has received any asserted or threatened claim of material
breach of any Intellectual Property license, and the Company has no knowledge of
any material breach or anticipated material breach by any other person to any
Intellectual Property license to which the Company is a party. No claim has been
made against the Company alleging the infringement by the Company of any patent,
trademark, service mark, trade name, copyright, trade secret, license in or
other intellectual property right or franchise right of any person. The Company
has taken all reasonable steps to protect, maintain and safeguard its
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements. The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.

 



 

 

 

(xxiii)       Permits. The Company and its Subsidiaries possess such valid and
current certificates, authorizations or permits required by state, federal or
foreign regulatory agencies or bodies to conduct their respective businesses as
currently conducted and as described the Prospectus (“Permits”), except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is in violation
of, or in default under, any of the Permits or has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has received any
written notice of proceedings relating to the revocation or modification of any
Permits which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Effect. The Company has not received any written notice
denying, revoking or modifying any “approved enterprise” or “benefited
enterprise” or “preferred enterprise” status with respect to any of the
Company’s facilities or operations.

 

(xxiv)       Compliance with Applicable Laws and Regulations. Except as
described in the Registration Statement and the Prospectus, as applicable, the
Company and its Subsidiaries (i) are and at all times prior hereto have been in
compliance in all material respects with all statutes, rules and regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, advertising, labeling, promotion,
sale, offer for sale, storage, import, export or disposal of any product
manufactured or distributed by the Company or any of its Subsidiaries including,
without limitation the Federal Food, Drug and Cosmetic Act (21 U.S.C. §301 et
seq.), the federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(b)), the Health
Insurance Portability and Accountability Act of 1996, as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009, and the
Patient Protection and Affordable Care Act of 2010, as amended by the Health
Care and Education Affordability Reconciliation Act of 2010, the regulations
promulgated pursuant to such laws, and any successor government programs and
comparable state laws, regulations relating to Good Clinical Practices and Good
Laboratory Practices and all other local, state, federal, national,
supranational and foreign laws, manual provisions, policies and administrative
guidance relating to the regulation of the Company or any of its Subsidiaries
(collectively, the “Applicable Laws”); (ii) have not received any written notice
from any court or arbitrator or governmental or regulatory authority or third
party alleging or asserting material noncompliance with any Applicable Laws or
any licenses, exemptions, certificates, approvals, clearances, authorizations,
permits, registrations and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (iii) possess all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in violation of any term of any such Authorizations; (iv) have not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation arbitration or other action from any court or
arbitrator or governmental or regulatory authority or third party alleging that
any product operation or activity is in violation of any Applicable Laws or
Authorizations nor, to the Company’s knowledge, is any such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
threatened; (v) have not received any written notice that any court or
arbitrator or governmental or regulatory authority has taken, is taking or
intends to take, action to limit, suspend, materially modify or revoke any
material Authorizations nor, to the Company’s knowledge, is any such limitation,
suspension, modification or revocation threatened; (vi) have filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and accurate in all material respects on
the date filed (or were corrected or supplemented by a subsequent submission);
and (vii) are not a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any governmental or regulatory authority.

 



 

 

 

(xxv)       Clinical Trials. The clinical and pre-clinical trials conducted by
or on behalf of or sponsored by the Company or in which the Company has
participated, that are described in the Prospectus or the results of which are
referred to in the Registration Statement and the Prospectus, as applicable, and
are intended to be submitted to Regulatory Authorities and in certain cases
serve as a basis for product approval, were and, if still pending, are being
conducted in all material respects in accordance with standard medical and
scientific research procedures and all applicable statutes, rules and
regulations of the FDA and comparable drug regulatory agencies outside of the
United States to which it is subject (collectively, the “Regulatory
Authorities”), including, without limitation, 21 C.F.R. Parts 50, 54, 56, 58,
and 312, and current Good Clinical Practices and Good Laboratory Practices; the
descriptions in the Registration Statement or the Prospectus of the results of
such studies and trials are accurate and complete in all material respects and
fairly present the data derived from such trials; the Company has no knowledge
of any other trials the results of which are inconsistent with or otherwise
reasonably call into question the results described or referred to in the
Registration Statement, and the Prospectus; the Company and its Subsidiaries
have each operated and are currently in compliance in all material respects with
all applicable statutes, rules and regulations of the Regulatory Authorities;
neither the Company, nor any of its Subsidiaries, has received any written
notices, correspondence or other written communication from the Regulatory
Authorities or any governmental authority which could reasonably be expected to
lead to the termination or suspension of any clinical or pre-clinical trials
that are described in the Prospectus or the results of which are referred to in
the Prospectus, and, to the Company’s knowledge, there are no reasonable grounds
for same.

 

(xxvi)       Absence of Settlement Agreements or Undertakings. Except as
disclosed in the Registration Statement and the Prospectus, the Company is not a
party to any corporate integrity agreements, monitoring agreements, consent
decrees, settlement orders, or similar agreements with or imposed by any
governmental authority.

 

(xxvii)       Absence of Legal or Governmental Proceedings. Except as disclosed
in the Registration Statement and the Prospectus, there are no legal or
governmental proceedings pending to which the Company or any of its Subsidiaries
is a party or of which any property or assets of the Company or any of its
Subsidiaries is the subject that, if determined adversely to the Company, would,
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
to the Company’s knowledge, no such proceedings are threatened or contemplated
by governmental authorities or others.

 



 

 

 

(xxviii)     Material Contracts. There are no contracts or other documents
required to be described in the Registration Statement or filed as exhibits to
the Registration Statement that are not described and filed as required. The
statements made in the Registration Statement and Prospectus, insofar as they
purport to constitute summaries of the terms of the contracts and other
documents described and filed, constitute accurate summaries of the terms of
such contracts and documents in all material respects. Except as disclosed in
the Registration Statement and the Prospectus, neither the Company nor any of
its Subsidiaries has knowledge that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.

 

(xxix)       Insurance. The Company and each of its Subsidiaries maintain
insurance from nationally recognized, in the applicable country, insurers in
such amounts and covering such risks as is commercially reasonable in accordance
with customary practices for companies engaged in similar businesses and similar
industries for the conduct of their respective businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries, except as would not reasonably be expected to
have a Material Adverse Effect. All policies of insurance of the Company and its
Subsidiaries are in full force and effect; the Company and each of its
Subsidiaries are in compliance with the terms of such policies in all material
respects; and neither the Company nor any of its Subsidiaries has received
written notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance; there are no material claims by the Company or any
of its Subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not reasonably
be expected to have a Material Adverse Effect.

 

(xxx)       Related Party Disclosure. No relationship, direct or indirect,
exists between or among the Company, on the one hand, and the directors,
officers, shareholders, customers or suppliers of the Company, on the other
hand, that is required to be described in the Registration Statement or the
Prospectus which is not so described.

 

(xxxi)       No Labor Dispute. No labor disturbance by or dispute with the
employees of the Company or any of its Subsidiaries exists or, to the knowledge
of the Company, is imminent that could reasonably be expected to have a Material
Adverse Effect.

 



 

 

 

(xxxii)       No Default. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor any of its Subsidiaries (i) is in
violation of its articles of association, charter or by-laws (or similar
organizational documents), (ii) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant, condition or other
obligation contained in any indenture, mortgage, deed of trust, loan agreement,
license or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject, or (iii) is in
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over it or its property or
assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses (ii)
and (iii), to the extent any such conflict, breach, violation or default would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(xxxiii)       Environmental Laws. Except as disclosed in the Registration
Statement and the Prospectus, the Company and each of its Subsidiaries (i) are,
and at all times prior hereto were, in compliance in all material respects with
all laws, regulations, ordinances, rules, orders, judgments, decrees, permits or
other legal requirements of any governmental authority, including without
limitation any international, foreign, national, state, provincial, regional, or
local authority, relating to pollution, the protection of human health or
safety, the environment, or natural resources, or to use, handling, storage,
manufacturing, transportation, treatment, discharge, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) applicable to such entity, which compliance includes,
without limitation, obtaining, maintaining and complying with all material
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received written notice
or otherwise have knowledge of any actual or alleged violation of Environmental
Laws, or of any actual or potential liability for or other obligation concerning
the presence, disposal or release of hazardous or toxic substances or wastes,
pollutants or contaminants. Except as described in the Registration Statement
and the Prospectus, (x) there are no proceedings that are pending, or to the
Company’s knowledge, threatened, against the Company or any of its Subsidiaries
under Environmental Laws in which a governmental authority is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) the Company and its
Subsidiaries are not aware of any issues regarding compliance with Environmental
Laws, including any pending or proposed Environmental Laws, or liabilities or
other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its Subsidiaries, and (z) none of the
Company and its Subsidiaries anticipates material capital expenditures relating
to Environmental Laws.

 

(xxxiv)       Taxes. The Company and each of its Subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date hereof, subject to permitted extensions, and have paid all taxes due,
except where the failure to file or pay would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and no tax
deficiency has been determined adversely to the Company or any of its
Subsidiaries, nor does the Company have any knowledge of any tax deficiencies
that have been, or would reasonably be expected to be asserted against the
Company, that would, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



 

 

 

(xxxv)       ERISA Compliance. (i) Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance in all material respects with its terms and with the
requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) with respect to each Plan subject to Title IV of ERISA (A) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that would result in a material loss to the
Company, (B) no “accumulated funding deficiency” (within the meaning of Section
302 of ERISA or Section 412 of the Code), whether or not waived, has occurred or
is reasonably expected to occur, (C) the fair market value of the assets under
each Plan that is required to be funded exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan), and (D) neither the Company or any member of its Controlled
Group has incurred, or reasonably expects to incur, any liability under Title IV
of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guaranty Corporation in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, to the Company’s knowledge, whether by action or by failure to act,
which would cause the loss of such qualification.

 

(xxxvi)       Data Privacy and Security Laws. The Company and its Subsidiaries
are, and at all times prior hereto have been, in compliance in all material
respects with all applicable state, federal, and international data privacy,
security and consumer protection laws and regulations, including, without
limitation, applicable requirements of the Health Insurance Portability and
Accountability Act of 1996, as amended by the Health Information Technology for
Economic and Clinical Health Act (collectively, “HIPAA”); and the Company and
its Subsidiaries have taken commercially reasonable actions to comply with, and
have been and currently are in compliance in all material respects with, the
European Union General Data Protection Regulation (“GDPR”) (EU 2016/679)
(collectively, the “Privacy Laws”). To facilitate compliance with the Privacy
Laws, the Company and its Subsidiaries have in place and take commercially
reasonable steps to comply in all material respects with their policies and
procedures relating to data privacy and security and the collection, storage,
use, disclosure, handling, and analysis of Personal Data (the “Policies”).
“Personal Data” means (i) a natural person’s name, street address, telephone
number, e-mail address, photograph, social security number or tax identification
number, driver’s license number, passport number, credit card number, bank
information, or customer or account number; (ii) any information which would
qualify as “personally identifiable” information as applied by the Federal Trade
Commission; (iii) “Protected Health Information,” as defined by HIPAA; (iv)
“personal data,” as defined by GDPR; and (v) any other information that allows
the identification of such natural person, or his or her family, or permits the
collection or analysis of any data related to an identified person’s health or
sexual orientation. The Company and its Subsidiaries have, at all times prior
hereto, made all material disclosures to users or customers required by
applicable Privacy Laws, and none of such disclosures made or contained in any
such disclosures have, to the knowledge of the Company, been inaccurate or in
violation of any applicable Privacy Laws in any material respect. Neither the
Company nor any subsidiary: (A) has received written notice of any actual or
potential liability, including, but not limited to security or data privacy
breaches or other unauthorized or improper access to, use of, or destruction of
Personal Data, under or relating to, or actual or potential violation of, any of
the Privacy Laws, and has no knowledge of any event or condition that would
reasonably be expected to result in any such notice; (B) is currently conducting
or paying for, in whole or in part, any investigation, remediation, or other
corrective action pursuant to any Privacy Law; or (C) is a party to any order,
decree, or agreement that imposes any obligation or liability under any Privacy
Law.

 



 

 

 

(xxxvii)       Accuracy of Statistical and Market Data. The statistical and
market-related data included in the Registration Statement and the Prospectus
and the consolidated financial statements of the Company and its Subsidiaries
included or incorporated by reference in the Registration Statement and the
Prospectus are based on or derived from sources that the Company believes to be
reliable in all material respects.

 

(xxxviii)       Not an Investment Company. Neither the Company nor any of its
Subsidiaries is, and as of the applicable Settlement Date and, after giving
effect to the offer and sale of the Shares and the application of the proceeds
therefrom as described under “Use of Proceeds” in the Registration Statement and
the Prospectus, none of them will be, (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the rules
and regulations of the Commission thereunder, or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

 

(xxxix)       Accuracy of Certain Summaries and Statements. The statements set
forth or incorporated by reference, as applicable, in each of the Registration
Statement and the Prospectus under the captions “Description of Share Capital,
Common Shares and Related Information,” and in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2018, as amended by that certain
Amendment No. 1 on Form 10-K/A, filed with the Commission on March 15, 2019,
under the captions “Legal Proceedings” and “Certain Relationships and Related
Transactions and Director Independence”, insofar as they purport to summarize
the provisions of the laws and documents referred to therein, are accurate
summaries in all material respects.

 

(xl)       Registration Rights. Except as disclosed in the Registration
Statement and the Prospectus, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company owned or to be owned by such
person. There are no contracts, agreements or understandings to require the
Company to include any such securities in the securities proposed to be offered
pursuant to this Agreement.

 

(xli)       No Other Brokers. Neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or the
Agent for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Shares.

 



 

 

 

(xlii)       No Integration. The Company has not sold or issued any securities
that would be integrated with the offering of the Shares contemplated by this
Agreement pursuant to the Securities Act or the interpretations thereof by the
Commission.

 

(xliii)       Absence of Stabilization or Manipulation. The Company and, to the
Company’s knowledge, its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Shares.

 

(xliv)       Exchange Act Registration and Listing of the Common Stock. The
shares of Common Stock are registered pursuant to Section 12(b) of the Exchange
Act and listed on the Exchange; the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
Exchange, nor has the Company received any notification that the Commission or
FINRA is contemplating terminating such registration or listing.

 

(xlv)       Offering Material. The Company has not distributed and prior to any
Settlement Date, will not distribute any offering material in connection with
any Placement (as defined in Section 2(a)(i) below), other than the Prospectus
and any Permitted Free Writing Prospectus to which the Agent has consented.

 

(xlvi)       Compliance with Labor Laws. Neither the Company nor any Subsidiary
is in violation of or has received notice of any violation with respect to any
federal or state law relating to discrimination in the hiring, promotion or pay
of employees, nor any applicable federal or state wage and hour laws, nor any
state law precluding the denial of credit due to the neighborhood in which a
property is situated, the violation of any of which could reasonably be expected
to have a Material Adverse Effect.

 

(xlvii)       No Unlawful Payments. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company or any of its Subsidiaries, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, the Organization for Economic Co-operation and
Development Convention on Bribery of Foreign Public Officials in International
Business Transactions, and the rules and regulations thereunder and any other
similar foreign or domestic law or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment. The Company has
instituted and maintains policies and procedures designed to ensure continued
compliance with the laws and regulations referenced in clause (iii) of this
paragraph.

 



 

 

 

(xlviii)        Anti-Money Laundering Compliance. The operations of the Company
and its Subsidiaries are and have been conducted at all times prior hereto in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any applicable related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

(xlix)       Sanctions. Neither the Company nor any of its Subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its Subsidiaries is: (i) currently subject to
any U.S. sanctions administered or enforced by the Office of Foreign Assets
Control of the U.S. Treasury Department, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or any other relevant sanctions
authority (collectively, “Sanctions”); or (ii) located, organized or resident in
a country or territory that is the subject of Sanctions (including, without
limitation, Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria). The
Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity for the purpose of financing the
activities of any person or entity, or in any country or territory that, at the
time of such use of the proceeds is the subject of Sanctions. Except as detailed
in the Registration Statement and the Prospectus, neither the Company nor any of
its Subsidiaries has knowingly engaged in or is now knowingly engaging in, and
neither the Company nor any of its Subsidiaries will engage in, any dealings or
transactions with any person or entity, or in any country or territory, that, at
the time of the dealing or transaction, is or was the subject of Sanctions.

 

(l)       Not a Passive Foreign Investment Company. Subject to the
qualifications and assumptions set forth in the Registration Statement, the
Company is not, and upon the sale of the Shares contemplated by this Agreement
does not expect to become, a “passive foreign investment company” (as defined in
Section 1297 of the Code, and the regulations promulgated thereunder).

 

(li)       No Taxes or Fees Due Upon Issuance. No stamp, issue, registration,
documentary, transfer or other similar taxes and duties, including interest and
penalties, are payable on or in connection with the issuance and sale of the
Shares by the Company or the execution and delivery of this Agreement.

 



 

 

 

(lii)       No Immunity. Neither the Company nor any Subsidiary, nor any of
their respective properties or assets, has any immunity from the jurisdiction of
any court or from any legal process (whether through service or notice,
attachment to prior judgment, attachment in aid of execution or otherwise) under
the laws of any jurisdiction in which it is organized, headquartered or doing
business.

 

(liii)       Certificate as Representation and Warranty. Any certificate signed
by any officer of the Company and delivered to the Agent or the Agent’s counsel
in connection with the offering of the Shares shall be deemed a representation
and warranty by the Company to Agent as to the matters covered thereby.

 

2.       Purchase, Sale and Delivery of Shares.

 

(a)       At-the-Market Sales. On the basis of the representations, warranties
and agreements herein contained, but subject to the terms and conditions herein
set forth, the Company agrees to issue and sell through the Agent as sales
agent, and the Agent agrees to use its commercially reasonable efforts to sell
for and on behalf of the Company, the Shares on the following terms and
conditions; provided, however, that any obligation of the Agent to use such
commercially reasonable efforts shall be subject to the continuing accuracy of
the representations and warranties of the Company herein, the performance by the
Company of its covenants and obligations hereunder and the continuing
satisfaction of the additional conditions specified in Section 4 of this
Agreement. The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Shares, and (ii) the
Agent will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Shares as required under this
Section 2. 

 

(i)       Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify the Agent by email notice (or
other method mutually agreed to in writing by the parties) (each, a “Placement
Notice”) containing the parameters in accordance with which it desires the
Shares to be sold, which shall at a minimum include the number of Shares to be
issued, the time period during which sales are requested to be made, any
limitation on the number of Shares that may be sold in any one Trading Day (as
defined below) and any minimum price below which sales may not be made, a form
of which containing such minimum sales parameters necessary is attached hereto
as Schedule 1. The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from the Agent set forth on Schedule 2, as such Schedule
2 may be amended from time to time. The Placement Notice shall be effective upon
receipt by the Agent unless and until (i) in accordance with the notice
requirements set forth in Section 2(a)(iii) of this Agreement, the Agent
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Shares has been sold, (iii) the
Company suspends or terminates the Placement Notice in accordance with the
notice requirements set forth in Section 2(a)(iii) below, (iv) the Company
issues a subsequent Placement Notice with parameters superseding those on the
earlier dated Placement Notice, or (v) this Agreement has been terminated under
the provisions of Section 7. The amount of any commission or other compensation
to be paid by the Company to the Agent in connection with the sale of the Shares
shall be calculated in accordance with the terms set forth in Section 2(a)(v)
below. It is expressly acknowledged and agreed that neither the Company nor the
Agent will have any obligation whatsoever with respect to a Placement or any
Shares unless and until the Company delivers a Placement Notice to the Agent and
the Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of this Agreement and the terms of the Placement
Notice, the terms of the Placement Notice will control. For the purposes hereof,
“Trading Day” means any day on which the Company’s Common Stock is purchased and
sold on the principal market on which the Common Stock is listed or quoted.

 



 

 

 

(ii)       The Shares are to be sold by the Agent on a daily basis or otherwise
as shall be agreed to by the Company and the Agent on any day that is a trading
day for the Exchange (other than a day on which the Exchange is scheduled to
close prior to its regular weekday closing time). The gross sales price of the
Shares sold under this Section 2(a) shall be the market price for the Company’s
Common Stock sold by the Agent under this Section 2(a) at the time of such sale.

 

(iii)       Notwithstanding the foregoing, the Company may instruct the Agent by
telephone (confirmed promptly by email) not to sell the Shares if such sales
cannot be effected at or above the price designated by the Company in any such
instruction. Furthermore, the Company shall not authorize the issuance and sale
of, and the Agent shall not be obligated to use its commercially reasonable
efforts to sell, any Shares at a price lower than the minimum price therefor
designated from time to time by the Company’s Board of Directors and notified to
the Agent in writing. In addition, the Company or the Agent may, upon notice to
the other party hereto by telephone (confirmed promptly by email), suspend the
offering of the Shares, whereupon the Agent shall so suspend the offering of
Shares until further notice is provided to the other party to the contrary;
provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice. Notwithstanding any other
provision of this Agreement, during any period in which the Company is in
possession of material non-public information, the Company and the Agent agree
that (i) no sale of Shares will take place, (ii) the Company shall not request
the sale of any Shares, and (iii) the Agent shall not be obligated to sell or
offer to sell any Shares.

 

(iv)       Subject to the terms of the Placement Notice, the Agent may sell the
Shares by any method permitted by law deemed to be an “at the market offering”
as defined in Rule 415(a)(4) under the Securities Act, including sales made
directly on or through the Exchange. Subject to the terms of any Placement
Notice, the Agent may also sell Shares in negotiated transactions at market
prices prevailing at the time of sale or at prices related to such prevailing
market prices and/or any other method permitted by law, subject to the prior
written consent of the Company.

 



 

 

 

(v)       The compensation to the Agent for sales of the Shares, as an agent of
the Company, shall be 3.0% of the gross sales price of the Shares sold pursuant
to this Section 2(a), payable in cash (the “Commission”); provided that the
combined Commission and reimbursement of the Agent for the out-of-pocket
reasonable fees and disbursements of Agent’s counsel pursuant to Section 3(g),
shall not exceed 8.0% of the gross sales price of the Shares. The remaining
proceeds, after further deduction for any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales, and
applicable reimbursement of expenses that the Agent may be entitled to pursuant
to Section 3(g) (if any), shall constitute the net proceeds to the Company for
such Shares (the “Net Proceeds”).

 

(vi)       The Agent will provide written confirmation to the Company (including
by email correspondence to each of the individuals of the Company set forth on
Schedule 2), no later than the opening of the Trading Day immediately following
the Trading Day on which it has made sales of Shares hereunder, setting forth
the number of Shares sold on such day, the volume-weighted average price of the
Shares sold, the compensation payable to the Agent with respect to such sales
and the Net Proceeds payable to the Company.

 

(vii)       All Shares sold pursuant to this Section 2(a) will be delivered by
the Company to the Agent for the account of the Agent, against payment of the
Net Proceeds therefor, by wire transfer of same-day funds payable to the order
of the Company at the offices of Piper Jaffray & Co., U.S. Bancorp Center, 800
Nicollet Mall, Minneapolis, Minnesota, or such other location as may be mutually
acceptable, at 9:00 a.m. Central Time on the second full business day following
the date on which such Shares are sold, or at such other time and date as Agent
and the Company determine pursuant to Rule 15c6-1(a) under the Exchange Act,
each such time and date of delivery being herein referred to as a “Settlement
Date.” If the Agent so elects, delivery of the Shares may be made by credit
through full fast transfer to an account or accounts at The Depository Trust
Company designated by the Agent. On each Settlement Date, the Agent will deliver
the Net Proceeds in same day funds to an account designated by the Company on,
or prior to, such Settlement Date. The Company agrees that if the Company, or
its transfer agent (if applicable), defaults in its obligation to timely deliver
duly authorized Shares on a Settlement Date, the Company agrees that in addition
to and in no way limiting the rights and obligations set forth in Section 5
hereto, it will (i) hold the Agent harmless against any loss, claim, damage, or
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company, (iii) reimburse the Agent
for any losses incurred by the Agent attributable, directly or indirectly, to
such default and (iii) pay to the Agent any commission or other compensation to
which the Agent would otherwise have been entitled absent such default.

 



 

 

 

(b)       Maximum Amount. Under no circumstances shall the aggregate number or
aggregate value of the Shares sold pursuant to this Agreement exceed: (i) the
aggregate number and aggregate dollar amount of shares of Common Stock available
for issuance under the Registration Statement, (ii) the aggregate number of
authorized but unissued shares of Common Stock that are available for issuance
under the Company’s certificate of incorporation or similar organizational
document, (iii) the aggregate dollar amount of shares of Common Stock permitted
to be sold under the Registration Statement (including any limit set forth in
General Instruction I.B.6 thereof, if applicable) or (iv) the aggregate number
of aggregate dollar amount of shares of Common Stock for which the Company has
filed any Prospectus Supplement in connection with the Shares (the lesser of
(i), (ii), (iii) and (iv) (the “Maximum Amount”). Notwithstanding anything to
the contrary contained in this Agreement, the parties agree that compliance with
the limitations on the aggregate number or aggregate value of the Shares sold
pursuant to this Agreement set forth in this Section 2(b) shall be the sole
responsibility of the Company and that the Agent shall have no obligation with
respect to such compliance.

 

(c)       No Association or Partnership. Nothing herein contained shall
constitute the Agent an unincorporated association or partner with the Company.

 

(d)       Duration. No Shares shall be sold pursuant to this Agreement after the
date which is three years after the Registration Statement is first declared
effective by the Commission. Notwithstanding the foregoing, Shares may be sold
pursuant to this Agreement after such date if, after the date hereof, the
Company (i) has filed a registration statement meeting all the requirements of
the Securities Act as of the date thereof, (ii) such registration statement has
been declared or deemed effective by the Commission under the Securities Act and
(iii) the Company has filed a prospectus supplement to the base prospectus
included as part of such registration statement specifically relating to the
Shares. As of the date on which the conditions described in clauses (i)-(iii)
are met, all references to “Registration Statement” and “Prospectus Supplement”
in Section 1(a)(i) hereof shall mean the registration statement and prospectus
supplement described in clauses (i)-(iii), above. In no event shall any Shares
be sold pursuant to this Agreement after the date which is three years after the
registration statement described in clauses (i) and (ii), above, is first
declared or deemed effective by the Commission.

 

(e)       Market Transactions by Agent. The Company acknowledges and agrees that
the Agent has informed the Company that the Agent may, to the extent permitted
under the Securities Act, the Exchange Act and this Agreement, purchase and sell
shares of Common Stock for its own account while this Agreement is in effect,
provided, that (i) no sale for its own account shall take place while a
Placement Notice is in effect (except to the extent the Agent may engage in
sales of Shares purchased or deemed purchased from the Company as a “riskless
principal” or in a similar capacity) and (ii) the Company shall not be deemed to
have authorized or consented to any such purchases or sales by the Agent. The
Company consents to the Agent trading in the Common Stock for the account of any
of its clients at the same time as sales of the Shares occur pursuant to this
Agreement.

 



 

 

 

3.       Covenants of the Company. The Company covenants and agrees with the
Agent as follows:

 

(a)       Amendments to Registration Statement and Prospectus. After the date of
this Agreement and during any period in which a Prospectus relating to any
Shares is required to be delivered by the Agent under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company agrees that it will: (i) notify
the Agent promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference or amendments not
related to the Shares, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus related to the Shares
has been filed and of any request by the Commission for any amendment or
supplement to the Registration Statement (insofar as it relates to the
transactions contemplated hereby) or Prospectus or for additional information;
(ii) prepare and file with the Commission, promptly upon the Agent’s request,
any amendments or supplements to the Registration Statement or Prospectus that,
in the Agent’s reasonable opinion, may be necessary or advisable in connection
with the sale of the Shares by the Agent (provided, however, that the failure of
the Agent to make such request shall not relieve the Company of any obligation
or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) not
file any amendment or supplement to the Registration Statement or Prospectus,
other than documents incorporated by reference, relating to the Shares or a
security convertible into the Shares unless a copy thereof has been submitted to
the Agent within a reasonable period of time before the filing and the Agent has
not reasonably objected thereto (provided, however, that (A) the failure of the
Agent to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement), (B) the Company has no
obligation to provide the Agent any advance copy of such filing or to provide
the Agent an opportunity to object to such filing if the filing does not name
the Agent or does not relate to a Placement or other transaction contemplated
hereunder, and (C) the only remedy that the Agent shall have with respect to the
failure by the Company to provide the Agent with such copy or the filing of such
amendment or supplement despite the Agent’s objection shall be to cease making
sales under this Agreement); (iv) furnish to the Agent at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) cause each amendment or supplement to
the Prospectus, other than documents incorporated by reference, to be filed with
the Commission as required pursuant to the applicable paragraph of Rule 424(b)
of the Securities Act.

 

(b)       Stop Order. The Company will advise the Agent, promptly after it
receives notice or obtains knowledge thereof, of the issuance or threatened
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceeding for any such purpose, and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such a stop order should be issued.

 

(c)       Continuing Amendments. During any period in which a Prospectus
relating to the Shares is required to be delivered by the Agent under the
Securities Act with respect to any Placement or pending sale of the Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports (taking
into account any extensions available under the Exchange Act) and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act. If during such period any event occurs as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify the Agent to suspend the offering of the Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance.

 



 

 

 

(d)       Qualification of the Shares. The Company shall take or cause to be
taken all necessary action to qualify the Shares for sale under the securities
laws of such jurisdictions as Agent reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the Shares,
except that the Company shall not be required in connection therewith to qualify
as a foreign corporation or to execute a general consent to service of process
in any state. The Company shall promptly advise the Agent of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for offer or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

 

(e)       Copies of Registration Statement and Prospectus. The Company will
furnish to the Agent and counsel for the Agent copies of the Registration
Statement (which, upon the Agent’s request, will include three complete manually
signed copies of the Registration Statement and all consents and exhibits filed
therewith), the Prospectus and all amendments and supplements to such documents,
in each case as soon as available and in such quantities as the Agent may from
time to time reasonably request.

 

(f)       Section 11(a). The Company will make generally available to its
security holders as soon as practicable an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder.

 

(g)       Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or cause to
be paid (i) all expenses (including stock or transfer taxes and stamp or similar
duties allocated to the respective transferees) incurred in connection with the
registration, issue, sale and delivery of the Shares, (ii) all expenses and fees
(including, without limitation, fees and expenses of the Company’s accountants
and counsel) in connection with the preparation, printing, filing, delivery, and
shipping of the Registration Statement (including the financial statements
therein and all amendments, schedules, and exhibits thereto), the Shares, the
Prospectus, any Permitted Free Writing Prospectus and any amendment thereof or
supplement thereto, and the producing, word-processing, printing, delivery, and
shipping of this Agreement and other underwriting documents or closing
documents, including Blue Sky Memoranda (covering the states and other
applicable jurisdictions) and including the cost to furnish copies of each
thereof to the Agent, (iii) all filing fees, (iv) the reasonable and documented
fees and disbursements of the Agent’s counsel incurred in connection with the
qualification of the Shares for offering and sale by the Agent or by dealers
under the securities or blue sky laws of the states and other jurisdictions
which Agent shall designate, (v) the fees and expenses of any transfer agent or
registrar, (vi) the reasonable and documented filing fees and fees and
disbursements of Agent’s counsel incident to any required review and approval by
FINRA of the terms of the sale of the Shares, (vii) listing fees, if any, (viii)
the cost and expenses of the Company relating to investor presentations or any
“roadshow” undertaken in connection with marketing of the Shares, and (ix) all
other reasonable costs and expenses incident to the performance of its
obligations hereunder that are not otherwise specifically provided for herein in
an amount not to exceed $20,000. In addition to (iv) and (vi) above, the Company
shall reimburse the Agent for the out of pocket reasonable fees and
disbursements of the Agent’s counsel actually incurred in an amount which, taken
together with the fees and disbursements of Agent’s counsel, shall not exceed
$50,000.

 



 

 

 

(h)       Use of Proceeds. The Company will apply the net proceeds from the sale
of the Shares in the manner set forth in the Prospectus.

 

(i)       Restrictions on Future Sales. During the term of this Agreement, the
Company will not, offer for sale, sell, contract to sell, pledge, grant any
option for the sale of, enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of Common Stock
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the Company or any affiliate, or otherwise issue or
dispose of, directly or indirectly (or publicly disclose the intention to make
any such offer, sale, pledge, grant, issuance or other disposition), any Common
Stock or any securities convertible into or exchangeable for, or any options or
rights to purchase or acquire, Common Stock, or permit the registration under
the Securities Act of any Common Stock, such securities, options or rights,
except for: (i) the registration of the Shares and the sales through the Agent
pursuant to this Agreement, (ii) sales of shares through any dividend
reinvestment and stock purchase plan of the Company, (iii) sales of shares of
restricted stock, restricted stock units and options granted pursuant to the
Specified Equity Plans, and the Common Stock issuable upon the exercise of such
outstanding options or vesting of such restricted stock units, and (iv) the
issuance of shares pursuant to the exercise of warrants, in the case of each of
(ii), (iii) and (iv), without giving the Agent at least two business days’ prior
written notice specifying the nature of the proposed sale and the date of such
proposed sale, so as to permit the Agent to suspend activity under this
Agreement for such period of time as requested by the Company.

 

(j)       No Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to, or which might
reasonably be expected to cause or result in, or which constitutes: (i) the
stabilization or manipulation of the price of the Common Stock or any other
security of the Company to facilitate the sale or resale of the Shares, (ii) a
violation of Regulation M. The Company shall notify the Agent of any violation
of Regulation M by the Company or any of its Subsidiaries or any of their
respective officers or directors promptly after the Company has received notice
or obtained knowledge of any such violation. The Company shall not invest in
futures contracts, options on futures contracts or options on commodities,
unless the Company is exempt from the registration requirements of the Commodity
Exchange Act, as amended (the “Commodity Act”), or otherwise complies with the
Commodity Act. The Company will not engage in any activities bearing on the
Commodity Act, unless such activities are exempt from the Commodity Act or
otherwise comply with the Commodity Act.

 

(k)       No Other Broker. The Company will not incur any liability for any
finder’s or broker’s fee or agent’s commission in connection with the execution
and delivery of this Agreement, or the consummation of the transactions
contemplated hereby.

 



 

 

 

(l)       Timely Securities Act and Exchange Act Reports. During any prospectus
delivery period, the Company will use its commercially reasonable efforts to
file on a timely basis with the Commission such periodic and special reports as
required by the Securities Act and the Exchange Act.

 

(m)       Internal Controls. The Company and its Subsidiaries will maintain such
controls and other procedures, including without limitation, those required by
Sections 302 and 906 of the Sarbanes-Oxley Act and the applicable regulations
thereunder, that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and its principal financial officer,
or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure, to ensure that material information
relating to Company, including its Subsidiaries, is made known to them by others
within those entities.

 

(n)       Permitted Free Writing Prospectus. The Company represents and agrees
that, unless it obtains the prior written consent of the Agent, and the Agent
severally represents and agrees that, unless it obtains the prior written
consent of the Company, it has not made and will not make any offer relating to
the Shares that would constitute an “issuer free writing prospectus,” as defined
in Rule 433 under the Securities Act, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405 under the Securities Act, required
to be filed with the Commission. Any such free writing prospectus consented to
by the Company and the Agent is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents that it has treated or agrees that
it will treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely Commission filing where required, legending and record keeping.

 

(o)       Representation Date and Opinions of Counsel. On or prior to the date
of the first Placement Notice, and thereafter during the term of this Agreement,
each time the Company (A) files an amendment to the Registration Statement or
Prospectus (other than relating solely to the offering of securities other than
the Shares), (B) files an annual report on Form 10-K under the Exchange Act or
files its quarterly reports on Form 10-Q under the Exchange Act; and (C) files a
report on Form 8-K containing amended financial statements (other than an
earnings release) under the Exchange Act, (each of the dates in (A), (B) and (C)
are referred to herein as a “Representation Date”), the Company shall cause:

 

(i)       Bryan Cave Leighton Paisner LLP, United States counsel for the
Company, to furnish to the Agent the opinion and negative assurance letter of
such counsel, dated as of such date and addressed to Agent, in the form attached
hereto as Exhibit A; provided, however, that only a negative assurance letter of
such counsel shall be required for each subsequent Representation Date.

 



 

 

 

(ii)       Stikeman Elliott LLP, Canada counsel for the Company, to furnish to
the Agent the opinion of such counsel, dated as of such date and addressed to
Agent, in the form attached hereto as Exhibit B; provided, however, that the
opinion of such counsel shall only be required for the first Representation
Date.

 

(iii)       Stanley A. Kim, P.A., intellectual property and patent counsel for
the Company, to furnish to the Agent the opinion of such counsel, dated as of
such date and addressed to Agent, in form and substance reasonably satisfactory
to the Agent; provided, however, that the opinion of such counsel shall only be
required for the first Representation Date.

 

Notwithstanding the foregoing, the requirement to provide counsel opinions under
this Section 3(o) shall be waived for any Representation Date occurring at a
time at which no Placement Notice is pending, which waiver shall continue until
the date the Company delivers a Placement Notice to the Agent. Notwithstanding
the foregoing, if the Company subsequently decides to sell Shares following a
Representation Date when the Company relied on such waiver and did not provide
the Agent with opinions under this Section 3(o), then before the Agent sells any
Shares pursuant to Section 2(a), the Company shall cause the opinions (including
the opinion pursuant to Section 3(o) if not delivered on the date of the prior
Form 10-K), comfort letter, certificates and documents that would be delivered
on a Representation Date to be delivered.

 

(p)       Representation Date and Comfort Letter. On or prior to the date of the
first Placement Notice and thereafter during the term of this Agreement, on each
Representation Date to which a waiver does not apply, the Company shall cause
Ernst & Young LLP, or other independent accountants satisfactory to the Agent,
to deliver to the Agent a letter, dated as of such date and addressed to Agent,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and stating the conclusions and findings of said firm with
respect to the financial information and other matters covered by its letter in
form and substance satisfactory to the Agent of the same tenor as the first such
letter received hereunder.

 

(q)       Representation Date and Representation Certificate. On or prior to the
date of the First Placement Notice and thereafter during the term of this
Agreement, on each Representation Date to which a waiver does not apply, the
Company shall furnish to the Agent a certificate (the “Representation
Certificate”), substantially in the form of Schedule 3 and dated as of such
date, addressed to the Agent and signed by the chief executive officer and by
the chief financial officer of the Company.

 

(r)       Disclosure of Shares Sold. The Company shall disclose in its quarterly
reports on Form 10-Q and in its annual report on Form 10-K the number of the
Shares sold through the Agent under this Agreement, the net proceeds to the
Company and the compensation paid by the Company with respect to sales of the
Shares pursuant to this Agreement during the relevant quarter.

 

(s)       Continued Listing of Shares. The Company shall use its commercially
reasonable efforts to maintain the listing of the Common Stock on the Exchange.

 



 

 

 

(t)       Notice of Changes. At any time during the term of this Agreement, as
supplemented from time to time, the Company shall advise the Agent as soon as
practicable after it shall have received notice or obtained knowledge thereof,
of any information or fact that would alter or affect any opinion, certificate,
letter and other document provided to the Agent pursuant to this Section 3.

 

(u)       Maximum Amount. The Company will not instruct the Agent to sell or
otherwise attempt to sell Shares in excess of the Maximum Amount.

 

4.       Conditions of Agent’s Obligations. The obligations of the Agent
hereunder are subject to (i) the accuracy, as of the Effective Time, each
Representation Date and each Settlement Date (in each case, as if made at such
date) of and compliance with all representations, warranties and agreements of
the Company contained herein, (ii) the performance by the Company of its
obligations hereunder and (iii) the following additional conditions:

 

(a)       Continuing Amendments; No Stop Order. If filing of the Prospectus, or
any amendment or supplement thereto, or any Permitted Free Writing Prospectus,
is required under the Securities Act, the Company shall have filed the
Prospectus (or such amendment or supplement) or such Permitted Free Writing
Prospectus with the Commission in the manner and within the time period so
required (without reliance on Rule 424(b)(8) or Rule 164(b)); the Registration
Statement shall be effective; no stop order suspending the effectiveness of the
Registration Statement or any part thereof, any Rule 462(b) Registration
Statement, or any amendment thereof, nor suspending or preventing the use of the
Prospectus shall have been issued; no proceedings for the issuance of such an
order shall have been initiated or threatened; and any request of the Commission
for additional information (to be included in the Registration Statement, the
Prospectus or otherwise) shall have been complied with to the Agent’s
satisfaction.

 

(b)       Absence of Certain Events. None of the following events shall have
occurred and be continuing: (i) receipt by the Company or any of its
Subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the occurrence of any event that makes any
material statement made in the Registration Statement or the Prospectus or any
material document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 



 

 

 

(c)       No Material Misstatement or Omission. The Agent shall not have advised
the Company that the Registration Statement or the Prospectus, contains an
untrue statement of fact which, in the Agent’s opinion, is material, or omits to
state a fact which, in the Agent’s opinion, is material and is required to be
stated therein or necessary to make the statements therein not misleading.

 

(d)       No Adverse Changes. Except as contemplated in the Prospectus,
subsequent to the respective dates as of which information is given in the
Prospectus, neither the Company nor any of its Subsidiaries shall have incurred
any material liabilities or obligations, direct or contingent, or entered into
any material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock; and there shall not
have been any material change in the capital stock (other than a change in the
number of outstanding Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants), or any material change in the
short-term or long-term debt of the Company, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
of the Company or any of its Subsidiaries, or any development involving a
prospective Material Adverse Effect (whether or not arising in the ordinary
course of business), or any loss by strike, fire, flood, earthquake, accident or
other calamity, whether or not covered by insurance, incurred by the Company or
any Subsidiary, the effect of which, in any such case described above, in the
Agent’s judgment, makes it impractical or inadvisable to offer or deliver the
Shares on the terms and in the manner contemplated in the Prospectus.

 

(e)       No Rating Downgrade. On or after the Effective Time (i) no downgrading
shall have occurred in the rating accorded any of the Company’s securities by
any “nationally recognized statistical organization,” as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s securities.

 

(f)       Compliance with Certain Obligations. The Company shall have performed
each of its obligations under Section 3(o) – 3(q).

 

(g)       Opinion of Agent Counsel. On each Representation Date to which a
waiver does not apply, there shall have been furnished to the Agent the opinion
and negative assurance letter of K&L Gates LLP, counsel for the Agent, dated as
of such Representation Date and addressed to Agent, in a form reasonably
satisfactory to the Agent, and such counsel shall have received such papers and
information as they request to enable them to pass upon such matters; provided
however, the opinion of K&L Gates LLP shall only be required prior to the first
Placement Notice, and thereafter, only a negative assurance letter of such
counsel shall be required for each subsequent Representation Date.

 

(h)       Representation Certificate. On or prior to the first Placement Notice,
the Agent shall have received the Representation Certificate, substantially in
the form of Schedule 3 and dated as of such date.

 



 

 

 

(i)       No Objection by FINRA. The Financial Industry Regulatory Authority,
Inc. shall have raised no objection to the fairness and reasonableness of the
underwriting terms and arrangements.

 

(j)       Timely Filing of Prospectus and Prospectus Supplement. All filings
with the Commission required by Rule 424 under the Securities Act to have been
filed by the Settlement Date, as the case may be, shall have been made within
the applicable time period prescribed for such filing by Rule 424.

 

(k)       Additional Documents and Certificates. The Company shall have
furnished to Agent and the Agent’s counsel such additional documents,
certificates and evidence as they may have reasonably requested.

 

All opinions, certificates, letters and other documents described in this
Section 4 will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Agent and the Agent’s counsel.
The Company will furnish Agent with such conformed copies of such opinions,
certificates, letters and other documents as Agent shall reasonably request.

 

5.       Indemnification and Contribution.

 

(a)       Company Indemnification. The Company agrees to indemnify and hold
harmless the Agent, its affiliates, directors, officers and employees, and each
person, if any, who controls the Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any losses, claims,
damages or liabilities, joint or several, to which the Agent may become subject,
under the Securities Act or otherwise (including in settlement of any
litigation), insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon, in whole or in part:

 

(i)       an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, including the 430B Information and at
any subsequent time pursuant to Rules 430A and 430B promulgated under the
Securities Act, and any other information deemed to be part of the Registration
Statement at the time of effectiveness, and at any subsequent time pursuant to
the Securities Act or the Exchange Act, and the Prospectus, or any amendment or
supplement thereto (including any documents filed under the Exchange Act and
deemed to be incorporated by reference into the Prospectus), any Permitted Free
Writing Prospectus, or any roadshow as defined in Rule 433(h) under the Act (a
“road show”), or an omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading;

 

(ii)       any inaccuracy in the representations and warranties of the Company
contained herein;

 



 

 

 

(iii)       any investigation or proceeding by any governmental authority,
commenced or threatened (whether or not Agent is a target of or party to such
investigation or proceeding); or

 

(iv)       any failure of the Company to perform its respective obligations
hereunder or under law;

 

and will reimburse the Agent for any legal or other expenses reasonably incurred
by it in connection with investigating or defending against such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case of (i) through (iv) to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus, or any such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by Agent specifically for use in the preparation thereof. “Rule 430B
Information,” as used herein, means information with respect to the Shares and
the offering thereof permitted to be omitted from the Registration Statement
when it becomes effective pursuant to Rule 430B.

 

In addition to its other obligations under this Section 5(a), the Company agrees
that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding arising out of or based upon any
statement or omission, or any alleged statement or omission, described in this
Section 5(a), it will reimburse the Agent on a monthly basis for all reasonable
and documented legal fees or other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry or
other proceeding, notwithstanding the absence of a judicial determination as to
the propriety and enforceability of the Company’s obligation to reimburse the
Agent for such expenses and the possibility that such payments might later be
held to have been improper by a court of competent jurisdiction. Any such
interim reimbursement payments which are not made to the Agent within 30 days of
a request for reimbursement shall bear interest at the WSJ Prime Rate (as
published from time to time by the Wall Street Journal).

 

(b)       Agent Indemnification. The Agent will indemnify and hold harmless the
Company, each of its directors and each of its officers who signs the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any losses, claims, damages or liabilities, joint or several, to
which such person may become subject, under the Securities Act or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Agent), but only insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Prospectus, any amendment or
supplement thereto, or any Permitted Free Writing Prospectus, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in conformity with written information furnished to the Company by the Agent
specifically for use in the preparation thereof, it being understood and agreed
that the only information furnished by the Agent for use in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus consists of
the statements set forth in the sixth paragraph under the caption “Plan of
Distribution” in the Prospectus, and will reimburse such person for any legal or
other expenses reasonably incurred by such person in connection with
investigating or defending against any such loss, claim, damage, liability or
action (whether or not such person is a party thereto), whether threatened or
commenced, based upon any such untrue statement or omission or any alleged
untrue statement or omission as such expenses are incurred.

 



 

 

 

(c)       Notice and Procedures. Promptly after receipt by an indemnified party
under subsection (a) or (b) above of notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under such subsection, notify the indemnifying
party in writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to any indemnified party except to the extent such indemnifying
party has been materially prejudiced by such failure. In case any such action
shall be brought against any indemnified party, and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in, and, to the extent that it shall wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of the indemnifying
party’s election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that if, in the sole judgment of the Agent, it is advisable for the
Agent to be represented by separate counsel, the Agent shall have the right to
employ a single counsel to represent the Agent, in which event the reasonable
fees and expenses of such separate counsel shall be borne by the indemnifying
party or parties and reimbursed to the Agent as incurred (in accordance with the
provisions of the second paragraph in subsection (a) above).

 

The indemnifying party under this Section 5 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 5, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into, and (iii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (a) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (b) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 



 

 

 

(d)       Contribution; Limitations on Liability; Non-Exclusive Remedy. If the
indemnification provided for in this Section 5 is unavailable or insufficient to
hold harmless an indemnified party under subsection (a) or (b) above, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages or liabilities
referred to in subsection (a) or (b) above, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other from the offering of the Shares, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Agent on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Agent on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total commissions
received by the Agent (before deducting expenses) from the sale of the Shares.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Agent, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Agent agree that it would
not be just and equitable if contributions pursuant to this subsection (d) were
to be determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending against any
action or claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

6.       Representations and Agreements to Survive Delivery. All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto, including but not limited to the
agreements of the Agent and the Company contained in Section 5 hereof, shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Agent or any controlling person thereof, or the
Company or any of its officers, directors, or controlling persons, and shall
survive delivery of, and payment for, the Shares to and by the Agent hereunder.

 

7.       Termination of this Agreement.

 

(a)       The Company shall have the right, by giving ten (10) days’ written
notice as hereinafter specified, to terminate the provisions of this Agreement
relating to the solicitation of offers to purchase the Shares in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that (i) with respect to any pending sale,
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding the termination and (ii) the provisions of Section 3(g), Section
5 and Section 6 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 



 

 

 

(b)       The Agent shall have the right, by giving ten (10) days’ written
notice as hereinafter specified, to terminate the provisions of this Agreement
relating to the solicitation of offers to purchase the Shares in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that the provisions of Section 3(g), Section 5
and Section 6 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(c)       Unless earlier terminated pursuant to this Section 7, this Agreement
shall automatically terminate upon the earlier to occur of the issuance and sale
of all of the Shares through the Agent on the terms and subject to the
conditions set forth herein, except that the provisions of Section 3(g), Section
5 and Section 6 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(d)       This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 7(a), (b) or (c) above or otherwise by mutual agreement of
the parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Section 3(g), Section 5 and Section 6 shall
remain in full force and effect.

 

(e)       Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of the Shares, such sale
shall settle in accordance with the provisions of Section 2(a)(vii) of this
Agreement.

 

8.       Default by the Company. If the Company shall fail at any Settlement
Date to sell and deliver the number of Shares which it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of the Agent or, except as provided in Section 3(g) hereof, any non-defaulting
party. No action taken pursuant to this Section 8 shall relieve the Company from
liability, if any, in respect of such default, and the Company shall (A) hold
the Agent harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default.

 

9.       Notices. Except as otherwise provided herein, all communications under
this Agreement shall be in writing and (a) if to the Agent, shall be mailed,
delivered, faxed or emailed to Piper Jaffray & Co., U.S. Bancorp Center, 800
Nicollet Mall, Minneapolis, MN 55402, Attention: General Counsel, facsimile:
(612) 303-1068, email: LegalCapMarkets@pjc.com; and with a copy to K&L
Gates LLP, 1 Park Plaza, Twelfth Floor, Irvine, CA 92614, Attention: Michael A.
Hedge; email: Michael.Hedge@klgates.com; and (b) if to the Company, shall be
delivered via overnight delivery services or email to XBiotech Inc., 8201 E.
Riverside Drive, Building 4, Suite 100, Austin, TX. 78744, Attention: Queena
Han, email: qhan@xbiotech.com; and with a copy to Bryan Cave Leighton Paisner
LLP, 120 Broadway, Suite 300, Santa Monica, CA, Attention: David Andersen,
email: dgandersen@bclplaw.com or in each case to such other address as the
person to be notified may have requested in writing. Any party to this Agreement
may change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.

 



 

 

 

10.       Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 6. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the Agent.

 

11.       Absence of Fiduciary Relationship. The Company, having been advised by
counsel, acknowledges and agrees that: (a) the Agent has been retained solely to
act as a sales agent in connection with the sale of the Shares and that no
fiduciary, advisory or agency relationship between the Company (including any of
the Company’s affiliates (including directors), equity holders, creditors,
employees or agents, hereafter, “Company Representatives”), on the one hand, and
the Agent on the other, has been created or will be created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether the
Agent has advised or is advising the Company on other matters and irrespective
of the use of the defined term “Agent;” (b) neither the Agent nor any of its
affiliates (including directors), equity holders, creditors, employees or
agents, hereafter, “Agent Representatives”) shall have any duty or obligation to
the Company or any Company Representative except as set forth in this Agreement;
(c) the price and other terms of any Placement executed pursuant to this
Agreement, as well as the terms of this Agreement, are deemed acceptable to the
Company and its counsel, following discussions and arms-length negotiations with
the Agent; (d) the Company is capable of evaluating and understanding, and in
fact has evaluated, understands and accepts the terms, risks and conditions of
any Placement to be executed pursuant to this Agreement, and any other
transactions contemplated by this Agreement; (e) neither the Agent nor any Agent
Representatives have provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate; (f) the Company has been advised that the
Agent and the Agent Representatives are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Agent and the Agent Representatives have no obligation to disclose any such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship, or otherwise; (g) the Company has been advised that the
Agent is acting, in respect of any Placement and the transactions contemplated
by this Agreement, solely for the benefit of the Agent, and not on behalf of the
Company; and (h) the Company and the Company Representatives waive, to the
fullest extent permitted by law, any claims that they may have against the Agent
or any of the Agent Representatives for breach of fiduciary duty or alleged
breach of fiduciary duty in respect of any Placement or any of the transactions
contemplated by this Agreement and agree that the Agent and the Agent
Representatives shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company or any of the Company
Representatives in respect of any person asserting any claim of breach of any
fiduciary duty on behalf of or in right of the Company or any of the Company
Representatives.

 



 

 

 

12.       Governing Law and Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
The Company (on its own behalf and on behalf of its stockholders and affiliates)
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

13.       Submission to Jurisdiction, Etc. Each party hereby submits to the
exclusive jurisdiction of the U.S. federal and New York state courts sitting in
the Borough of Manhattan, City of New York, in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
The parties hereby irrevocably and unconditionally waive any objection to the
laying of venue of any lawsuit, action or other proceeding in such courts, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such lawsuit, action or other proceeding
brought in any such court has been brought in an inconvenient forum. The Company
irrevocably designates and appoints XBiotech USA, Inc., 5217 Winnebago Lane,
Austin, TX 78744, as its authorized agent in the United States upon which
process may be served in any such suit or proceeding, and agrees that service of
process upon such authorized agent be certified or registered mail, or by
personal delivery by Federal Express, to such authorized agent shall be deemed
in every respect effective service of process upon the Company in any such suit
or proceeding. The Company further agrees to take any and all actions as may be
necessary to maintain such designation and appointment of such agent in full
force and effect for a period of five years from the date of this Agreement.

 

14.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

15.       Construction. The section and exhibit headings herein are for
convenience only and shall not affect the construction hereof. References herein
to any law, statute, ordinance, code, regulation, rule or other requirement of
any governmental authority shall be deemed to refer to such law, statute,
ordinance, code, regulation, rule or other requirement of any governmental
authority as amended, reenacted, supplemented or superseded in whole or in part
and in effect from time to time and also to all rules and regulations
promulgated thereunder.

 

[Signature Page Follows]

 

 



 

 

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Agent in accordance with its terms.

 



  Very truly yours,           XBiotech Inc.             By: /s/ Queena Han      
Name: Queena Han       Title: Vice President, Finance and Human Resources, and
Secretary          

 

Confirmed as of the date first

above mentioned.

 



    PIPER JAFFRAY & CO.             By: /s/ Neil A. Riley     Name: Neil A.
Riley     Title: Managing Director        

 

 

 



 

 

 





SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

No Facsimile and No Voicemail

 

From: XBiotech Inc.     To:

Piper Jaffray & Co.

 

Attention:

 

Neil A. Riley

Neil.A.Riley@pjc.com

 

Connor N. Anderson

Connor.N.Anderson@pjc.com

 

Tom Wright

Thomas.E.Wright@pjc.com

 

Jay A. Hershey

Jay.A.Hershey@pjc.com

 

Date:





[●], 20[●]



    Subject: Equity Distribution Agreement – Placement Notice     Gentlemen:    
 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between XBiotech Inc., a company incorporated under the
laws of the Province of British Columbia (the “Company”), and Piper Jaffray &
Co. (“Agent”) dated April 30, 2019 (the “Agreement”), the Company hereby
requests that Agent sell up to [●] shares of the Company’s common stock, no par
value per share, at a minimum market price of $[●] per share. Sales should begin
on the date of this Placement Notice and shall continue until [[●], 20[●]/[all
shares are sold]].

 

 

 



Schedule 1





 

 

 

SCHEDULE 2

 

NOTICE PARTIES 

 

 

XBiotech Inc.

 

John Simard, Chief Executive Officer

jsimard@xbiotech.com

 

Queena Han, Vice President, Finance and Human Resources, and Secretary

qhan@xbiotech.com

 

Piper Jaffray & Co.

 

Neil A. Riley

Neil.A.Riley@pjc.com

 

Connor N. Anderson

Connor.N.Anderson@pjc.com

 

Tom Wright

Thomas.E.Wright@pjc.com

 

Jay A. Hershey

Jay.A.Hershey@pjc.com

 

 

 



Schedule 2





 

 

 

SCHEDULE 3

 

FORM OF REPRESENTATION CERTIFICATE
PURSUANT TO SECTION 3(q) OF THE AGREEMENT

 

[●], 20[●]

 

PIPER JAFFRAY & CO.

U.S. Bancorp Center

800 Nicollet Mall

Minneapolis, Minnesota 55402

Ladies and Gentlemen:

 

The undersigned, the duly qualified and elected [●], of XBiotech Inc., a company
incorporated under the laws of the Province of British Columbia (the “Company”),
does hereby certify in such capacity and on behalf of the Company, pursuant to
Section 3(q) of the Equity Distribution Agreement, dated April 30, 2019 (the
“Equity Distribution Agreement”), between the Company and Piper Jaffray & Co.,
that to the best of the knowledge of the undersigned:

 

(i)                  The representations and warranties of the Company in this
Agreement are true and correct, in all material respects, as if made at and as
of the date of the certificate, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the date of the certificate;

 

(ii)                No stop order or other order suspending the effectiveness of
the Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for offering or sale or notice that would prevent
the use of the Registration Statement, nor suspending or preventing the use of
the Prospectus or any Permitted Free Writing Prospectus, has been issued, and no
proceeding for that purpose has been instituted or, to the best of the Company’s
knowledge, is contemplated by the Commission or any state or regulatory body;

 

(iii)              The Shares have been duly and validly authorized by the
Company and all corporate action required to be taken for the authorization,
issuance and sale of the Shares has been validly and sufficiently taken; and

 

(iv)              The signers of this certificate have carefully examined the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, and any amendments thereof or supplements thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the Prospectus and any Permitted Free Writing Prospectus),

 

(A)               each part of the Registration Statement and the Prospectus,
and any amendments thereof or supplements thereto (including any documents filed
under the Exchange Act and deemed to be incorporated by reference into the
Prospectus) contain, and contained when such part of the Registration Statement
(or such amendment) became effective, all statements and information required to
be included therein, each part of the Registration Statement, or any amendment
thereof, does not contain, and did not contain, when such part of the
Registration Statement (or such amendment) became effective, any untrue
statement of a material fact or omit to state, and did not omit to state when
such part of the Registration Statement (or such amendment) became effective,
any material fact required to be stated therein or necessary to make the
statements therein not misleading,

 

 



Schedule 3





 

 

 

(B)               at no time during the period that begins on the earlier of the
date of such Prospectus or Permitted Free Writing Prospectus and the date such
Prospectus or Permitted Free Writing Prospectus was filed with the Commission
and ends on the date of this certificate did such Prospectus or Permitted Free
Writing Prospectus, as then amended or supplemented, include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading,

 

(C)               since the date of the Equity Distribution Agreement, there has
occurred no event required to be set forth in an amended or supplemented
prospectus which has not been so set forth, and there has been no document
required to be filed under the Exchange Act that upon such filing would be
deemed to be incorporated by reference into the Prospectus or any Permitted Free
Writing Prospectus that has not been so filed,

 

(D)              except as stated in the Prospectus or any Permitted Free
Writing Prospectus, the Company has not incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions,
not in the ordinary course of business, or declared or paid any dividends or
made any distribution of any kind with respect to its capital stock, and except
as disclosed in the Prospectus and any Permitted Free Writing Prospectus, there
has not been any change in the capital stock (other than a change in the number
of outstanding Common Stock due to sales of Shares pursuant to the Equity
Distribution Agreement and the issuance of shares of Common Stock upon the
exercise of equity awards or warrants), or any material change in the short term
or long term debt, or any Material Adverse Effect or any development involving a
prospective Material Adverse Effect (whether or not arising in the ordinary
course of business), or any loss by strike, fire, flood, earthquake, accident or
other calamity, whether or not covered by insurance, incurred by the Company,
and

 

(E)               except as stated in the Prospectus and any Permitted Free
Writing Prospectus, there is not pending, or, to the knowledge of the Company,
threatened or contemplated, any action, suit or proceeding to which the Company
is a party before or by any court or governmental agency, authority or body, or
any arbitrator, which might result in a Material Adverse Effect.

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Equity Distribution Agreement.


 

 

Schedule 3



 

 



 

  XBiotech Inc.             By: /s/ Queena Han       Name: Queena Han      
Title: Vice President, Finance and Human Resources, and Secretary  

 

 

 

 

 

Schedule 3



 

 

 

SCHEDULE 4

 

SUBSIDIARIES

 

 

 

Name Country     XBiotech USA, Inc. United States (Delaware) XBiotech
Switzerland AG Switzerland XBiotech Japan K.K. Japan XBiotech Germany GmbH
Germany

 

 

 

 

 

Schedule 4

 

 



 

EXHIBIT A

 

FORM OF UNITED STATES COMPANY COUNSEL OPINION

 

(attached)

 

 

 

 

 

 

 

 

 

 



 



EXHIBIT B

 

FORM OF CANADA COMPANY COUNSEL OPINION

 

(attached)

 

 

 

 

 

 

 

 

 

 



